DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed 11/06/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 24, 26-31, 33, 34, 39-41, and 43-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami (US-5,613,261) in view of Nakanishi (US-5,815,880) and Augenbraun (US-2007/0061040).
	Regarding claim 20 (Currently Amended), Kawakami (US-5,613,261) discloses an autonomous robot comprising:
a body (portion in Figure 2 housing tank 17, pump 18, CPU 20) having a forward portion (portion containing sponges 16) and an aft portion (portion containing CPU 20), the body (portion in Figure 2 housing tank 17, pump 18, CPU 20) movable in a forward direction over a cleaning surface;
a drive system (drive wheels 12L and 12R with drive motors 13L and 13R) comprising a right drive wheel (12R) and a left drive wheel (12L), the right drive wheel (12R) and the left drive 
a supply volume (cleaning fluid tank 17) that stores a liquid (“cleaning fluid”) [Kawakami; col. 2, lines 54-55];
at least one [liquid dispenser] (holes provided in the center of sponges 16a-16f) [Kawakami; col. 2, lines 54-57] that applies the liquid on the cleaning surface toward the forward direction of the autonomous robot (Figs. 1 and 2);
a pump assembly (pump 18) that moves the liquid from the supply volume (cleaning fluid tank 17) to the at least one [liquid dispenser] (holes provided in the center of sponges 16a-16f) [Kawakami; col. 2, lines 54-57];
a replaceable scrubbing element (the plurality of sponges 16a-16f) positioned forward of the right drive wheel (12R) and the left drive wheel (12L) the replaceable (separate piece and therefore removable and replaceable) scrubbing element (the plurality of sponges 16a-16f) comprising a scrubbing pad (pad shaped sponges for scrubbing) configured to be held in contact with the cleaning surface (Figs. 1 and 2), the scrubbing pad extending across an entire width of the autonomous robot such that portions of the scrubbing pad are positioned directly (via a direct line) forward of the right drive wheel (12R) and the left drive wheel (12L) (Fig. 1);
a driving module (retraction unit 21) for moving the replaceable scrubbing element (the plurality of sponges 16a-16f) with respect to the body (portion in Figure 2 housing tank 17, pump 18, CPU 20) [Kawakami; col. 2, lines 48-52]; 
a controller (CPU 20) configured to control the pump assembly (pump 18) (can reduce or increase the amount of drops of cleaning fluid) [Kawakami; col. 3, lines 43-46] and the drive system (drive wheels 12L and 12R with drive motors 13L and 13R) in response to an input from the sensor module (floor reflectivity sensor 19) (can slow speed when heavier dirt is present on a floor surface) [Kawakami; col. 3, lines 37-45].  

As to the device being movable in a forward direction, wherein the forward portion is the portion identified as containing sponges 16a-16f, Nakanishi (US-5,815,880) teaches a robot moves in both a forward direction (Fig. 4a) and a backward direction (Fig. 4a) and therefore it would have been obvious to one of ordinary skill in the art to make the robot of Kawakami movable in the direction of the sponges where the sponges are located on the forward portion as taught by Nakanishi in order to move the cleaning elements into and up against the wall in order to get total floor coverage [Nakanishi; col. 1, lines 31-41].  
As to the claimed “a substantially flat back face portion,” Nakanishi (US-5,815,880) teaches a substantially flat front and back face portion (Figs. 1 and 2).  Since Nakanishi is pertinent to robotic vacuum cleaners, it therefore would have been obvious to one of ordinary skill in the art to make the front and rear face portions of Kawakami flat as taught by Nakanishi in order to allow the robot to travel up to and abut the wall on both ends of the robot (Fig. 4(a) and 4(d) of Nakanishi) in order to get full floor coverage in an efficient traveling method [Nakanishi; col. 1, lines 31-41].  
As to the sensor being positioned within less than one inch of the scrubbing element, Kawakami shows the sensors 19 immediately behind the scrubbing element (sponges 16a-16f).   Kawakami detects the degree of dirt at specific coordinates on a floor surface [Kawakami; col. 4, lines 52-55] and then uses the scrubbing element to polish that coordinate [Kawakami; col. 4, lines 60-65].  While Kawakami fails to disclose the distance between the sensors 19 as close to 
As to a “spray nozzle,” Augenbraun (US-2007/0061040) teaches dispensing can be employed with one or more drip holes (as is the case of Kawakami) or pumped through an output conduit under pressure using one or more nozzles or nozzle assemblies as an alternative [Augenbraun; paragraph 0097].  Since Augenbraun teaches that spray nozzles are an obvious alternative to the drip holes of Kawakami, it therefore would have been obvious to one of ordinary skill in the art to add pressurized spray nozzles to the liquid dispensing apparatus of Kawakami in order to dispense the liquid directly onto a surface instead of just the scrubbing element [Augenbraun; paragraph 0097], thus providing greater cleaning action at the surface.  
As to a vacuum assembly that generates suction to drawn the liquid from the cleaning surface through an orifice in the autonomous robot, Nakanishi (US-5,815,880) teaches a vacuum assembly (fan, not shown, placed in the main unit) that generates suction to drawn the liquid from the cleaning surface through an orifice (suction inlet 2A) in the autonomous robot (1, 2, 3) [Nakanishi; col. 3, lines 20-26].  Since Nakanishi is pertinent to automated floor scrubbing devices, it therefore would have been obvious to one of ordinary skill in the art to modify the body of Kawakami with a vacuum assembly and orifice to remove debris from the surface [Nakanishi; col. 3, lines 20-25], including the cleaning solution spread on the floor dropped through the holes in each rotatable member [Nakanishi; col. 3, lines 37-41].
	Regarding claim 24 (Currently Amended), Kawakami discloses the autonomous robot according to claim 20, wherein the driving module (retraction unit 21) is configured to rotate the replaceable scrubbing element (the plurality of sponges 16a-16f) (“[e]ach sponge 16a-16f is rotate 
	Regarding claims 26 (Currently Amended) and 27 (Previously Presented), Kawakami discloses the autonomous robot according to claim 20, but fails to disclose a handle positioned on the autonomous robot, the handle configured to be positioned movable to a position flush with a top portion of the body (portion in Figure 2 housing tank 17, pump 18, CPU 20) and to be biased toward the position.
	However, Kirkpatrick (US-6,481,515) teaches a handle (26) positioned on an autonomous robot (10), the handle (26) configured to be positioned flush with a  top portion of the body (10) (Fig. 1A), wherein the handle (26) pivots about a transverse axis extending along a center of gravity of the autonomous robot (10) (pivots about the attachment point between the handle 26 and robot 10 of Kirkpatrick, which would align with the center of gravity when the robot is held off of the floor) [Kirkpatrick; col. 6, lines 57-59].  Since Kirkpatrick’s handle is an improvement to autonomous robots, it therefore would have been obvious to one of ordinary skill in the art to incorporate a handle with the top portion of Kawakami in order to provide a handle for raising, lowering, and carrying the vacuum of Kawakami as well as providing a stowed position wherein the handle is out of the way [Kirkpatrick; col. 6, lines 57-59].  
	Regarding claim 28 (Previously Presented), Kawakami discloses the autonomous robot according to claim 20, wherein the at least one spray nozzle (holes provided in the center of sponges 16a-16f) [Kawakami; col. 2, lines 54-57] is configured to apply the liquid on the cleaning surface across an entire width of the autonomous robot (Fig. 1) [Kawakami; col. 2, lines 54-57].
	Regarding claims 29 (Previously Presented), 30 (Previously Presented), and claim 31 (Previously Presented), Kawakami discloses the autonomous robot according to claim 20, but fails to disclose wherein the autonomous robot is configured to move over cleaning paths according to three operational movement patterns.

	Regarding claim 33 (Previously Presented), Kawakami discloses the autonomous robot according to claim 20, but fails to disclose
a battery; and
a charging interface for electrically connecting an external power source to the battery for charging.
However, Augenbraun (US-2007/0061040) teaches an autonomous robot comprising a battery (“rechargeable battery or series of batteries”) [Augenbraun; paragraph 0054]; and a charging interface for electrically connecting an external power source to the battery for charging (“body 200 may be configured to receive operating power from an external source, such as through a wire or cable; such an external source may power components during operation, may recharge an internal power supply, or both”) [Augenbraun; paragraph 0054].  Since Kawakami requires a power source to operate it’s electrical components, it therefore would have been obvious to one of ordinary skill in the art to incorporate known power sources in the art such as that taught by Augenbraun in order to provide the obvious advantages of a cordless (i.e. battery 
	Regarding claim 34 (Previously Presented), Kawakami discloses the autonomous robot according to claim 20, but fails to disclose a wireless communication interface for wirelessly receiving control instructions from one or more devices.
	However, Augenbraun (US-2007/0061040) teaches a wireless communication interface for wirelessly receiving control instructions from one or more devices (“wireless communications port to enable or otherwise to facilitate reprogramming or reconfiguration of software or firmware incorporated into or accessible by electronics module 220”) [Augenbraun; paragraph 0058].  Since the wireless communication interface would be an improvement to an autonomous robotic vacuum device such as that taught by Kawakami, it therefore would have been obvious to one of ordinary skill in the art to have incorporated a wireless communication interface as taught by Augenbraun into the device of Kawakami in order to quickly and easily allow updates and patches to the autonomous software and firmware of Kawakami [Augenbraun; paragraph 0058].  
	Regarding claims 39 (New) and claim 40 (New), Kawakami discloses the autonomous robot according to claim 20, wherein the replaceable scrubbing element (the plurality of sponges 16a-16f) comprises a linear region (along the length of the sponges 16a-16f) and first and second ends positioned directly forward of the right drive wheel (12R) and the left drive wheel (12L), respectively (Figs. 1 and 2), wherein the linear region is positioned forward of the first and second ends of the replaceable scrubbing element (the plurality of sponges 16a-16f) (applicant’s scrubbing element 104 has a portion more inward and a “linear region” more outward, which Kawakami, shown in Figure 1 below, also includes).

    PNG
    media_image1.png
    545
    636
    media_image1.png
    Greyscale

	Regarding claim 41 (New), Kawakami discloses the autonomous robot according to claim 40, wherein the replaceable scrubbing element (the plurality of sponges 16a-16f) comprises a first arcuate portion (an arcuate portion of an end of scrubbing element shown below) connecting the first end of the replaceable scrubbing element (the plurality of sponges 16a-16f) with the linear region (vertical dotted line shown below) of the replaceable scrubbing element (the plurality of sponges 16a-16f) and a second arcuate portion (the arcuate portion of an end of scrubbing element shown below) connecting the second end of the replaceable scrubbing element (the plurality of sponges 16a-16f) with the linear region of the replaceable scrubbing element (the plurality of sponges 16a-16f).

    PNG
    media_image2.png
    1005
    886
    media_image2.png
    Greyscale


Regarding claims 43 (New) and 44 (New), Kawakami, as modified, discloses the autonomous robot of claim 20, wherein Nakanishi teaches wherein the orifice (2A of Nakanishi) is positioned rearward of a replaceable scrubbing element (multiple rotatable members 3A of 
Regarding claim 45 (New), Kawakami, as modified, discloses the autonomous robot of claim 20, wherein the at least one spray nozzle (holes provided in sponges 16a-16f of Kawakami) [Kawakami; col. 2, lines 54-57] is oriented (set or placed) toward the forward direction (considered the direction of the sponges 16a-16f) of the autonomous robot (Figs. 1 and 2).
Regarding claim 46 (New), Kawakami, as modified, discloses the autonomous robot of claim 20, and Nakanishi further teaches a collection volume (inside the “main unit”) in fluid communication with the vacuum assembly (fan generating suction force) [Nakanishi; col. 3, lines 20-25] (“a collecting unit 2 for suctioning dust and particles on the floor into the main unit”) [Nakanishi; col. 3, lines 1-3], the collection volume being configured to store the liquid drawn by the suction generated by the vacuum assembly (“a collecting operation in which dust and particles on the floor are collected”) [Nakanishi; col. 1, lines 55-57] (a suction generated by the vacuum assembly being capable of removing particles from the floor would be capable of removing water particles from the floor, at least to some degree).
	 Regarding claim 47 (New), Kawakami, as modified, discloses the autonomous robot of claim 20, wherein Nakanishi further teaches wherein the suction draws debris and the liquid from the cleaning surface through the orifice (2A of Nakanishi) in the autonomous robot (1, 2, 3 of Nakanishi) (the suction inlet 2A is used to suction dust and particles into the main unit, which would include particles entrained with moisture as well as liquid particles).  
	Regarding claim 48 (New), Kawakami, as modified, discloses the autonomous robot of claim 20, wherein Nakanishi teaches the body (1, 2, 3) having a substantially flat front face portion .

Claims 21, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami (US-5,613,261) in view of Nakanishi (US-5,815,880) and Augenbraun (US-2007/0061040) and further in view of Huffman (US-7,320,149).
Regarding claim 21 (Currently Amended), Kawakami discloses the autonomous robot according to claim 20, but fails to disclose further comprising hinge features on the body (portion in Figure 2 housing tank 17, pump 18, CPU 20), and wherein the replaceable scrubbing element (the plurality of sponges 16a-16f) comprises a baseplate configured to engage with the hinge features on the body (portion in Figure 2 housing tank 17, pump 18, CPU 20).
	However, Huffman (US-7,320,149) teaches hinge features (74) (“dusting pad 40 is preferably hinged to the bottom surface of the base”) [Huffman; col. 3, lines 63-67] on the body of an autonomous robot (10), and wherein a replaceable scrubbing element (cloth 42) comprises a baseplate (pad 40) configured to engage with the hinge features (74) of the body (10) (Figs. 2, 7, and 8).  Since Huffman and Kawakami are pertinent to floor cleaning robots, it therefore would have been obvious to one of ordinary skill in the art to modify the scrubbing element of Kawakami with a hinged baseplate as taught by Huffman in order to provide a dusting pad for attracting dirt and debris on a disposable cloth [Huffman; col. 7, lines 29-38].
	Regarding claim 22 (Currently Amended), Kawakami discloses the autonomous robot according to claim 20, but fails to disclose wherein the replaceable scrubbing element (the plurality of sponges 16a-16f) comprises a baseplate configured for removable attachment to the autonomous robot via a snap engagement.
	However, Huffman teaches wherein a replaceable (temporarily fastened) scrubbing element (dusting cloth 42) comprises a baseplate (42) configured for removable attachment to the autonomous robot (10) via a snap engagement (“dusting pad 40 is preferably hinged to a snaps or hook and loop fasteners can also be used to secure the dusting pad 40 to the base 14”) [emphasis added] [Huffman; col. 3, lines 63-67].  Since Huffman and Kawakami are pertinent to floor cleaning robots, it therefore would have been obvious to one of ordinary skill in the art to modify the scrubbing element of Kawakami with a hinged baseplate as taught by Huffman in order to provide a dusting pad for attracting dirt and debris on a disposable cloth [Huffman; col. 7, lines 29-38].
	Regarding claim 23 (Currently Amended), Kawakami discloses the autonomous robot according to claim 20, but fails to disclose wherein the replaceable scrubbing element (the plurality of sponges 16a-16f) comprises a baseplate removable from the autonomous robot.
	However, Huffman teaches a replaceable scrubbing element (dusting cloth 42) comprising a baseplate (pad 40) removable (temporarily fastened) from the autonomous robot [Huffman; col. 3, lines 63-67].  Since Huffman and Kawakami are pertinent to floor cleaning robots, it therefore would have been obvious to one of ordinary skill in the art to modify the scrubbing element of Kawakami with a hinged baseplate as taught by Huffman in order to provide a dusting pad for attracting dirt and debris on a disposable cloth [Huffman; col. 7, lines 29-38].

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami (US-5,613,261) in view of Nakanishi (US-5,815,880) and Augenbraun (US-2007/0061040) and further in view of Konandreas (US-2008/0127445).
	Regarding claim 25 (Currently Amended), Kawakami discloses the autonomous robot according to claim 20, but fails to disclose wherein the driving module (retraction unit 21) is configured to vibrate the replaceable scrubbing element (the plurality of sponges 16a-16f).
	However, Konandreas (US-2008/0127445) teaches a driving module (“vibrating backing element”) configured to vibrate a replaceable scrubbing element (“[a]ctive scrubbing elements may also comprise a scrubbing pad or sheet material held in contact with the cleaning surface, or .  

Claims 32, 35, 36, 38, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami (US-5,613,261) in view of Nakanishi (US-5,815,880) and Augenbraun (US-2007/0061040) and further in view of Kirkpatrick (US-6,481,515).
	Regarding claim 32 (Currently Amended), Kawakami discloses the autonomous robot according to claim 20, but fails to disclose wherein an overall height a maximum height of the autonomous robot is less than 10 cm.
	However, Kirkpatrick (US-6,481,515) teaches wherein an overall height of an autonomous robot is less than 10 cm (Kirkpatrick discloses 3.5 inches which is less than 10 cm) [Kirkpatrick; col. 6, lines 50-53]. Since Kirkpatrick teaches that overhangs may interfere with operation of a robotic cleaner [Kirkpatrick; col. 6, lines 50-53], it therefore would have been obvious to one of ordinary skill in the art to modify the height of the robot of Kawakami to be less than 10 cm as taught by Kirkpatrick in order to avoid contacting overhangs which may prevent cleaning of the entire surface area [Kirkpatrick; col. 6, lines 50-53].
	Regarding claim 35 (Previously Presented) and claim 36 (Previously Presented), Kawakami discloses the autonomous robot according to claim 20, but fails to disclose a bumper configured to preclude the autonomous robot from mounting a carpeted floor, wherein the bumper has a ground clearance between 2-5 mm.

	However, Kirkpatrick (US-6,481,515) teaches a bumper (“lower edge member 22 extends horizontally so as to serve as a bumper to prevent damage to obstacles”) [Kirkpatrick; col. 6, lines 5-8] configured to preclude the autonomous robot from mounting a carpeted floor (wherein the carpeted floor would be considered an obstacle) [Kirkpatrick; col. 6, lines 5-8] (“transition to carpet”) [Kirkpatrick; col. 6, lines 42-49], wherein the bumper has a ground clearance between 2-5 mm (“the clearance between the lower edge of shell 20... and the floor or other surface 24 upon which autonomous mobile surface treating apparatus 10 operates is preferably substantially uniform about the circumference of shell 20 and more preferably less than 0.33 (1/3) inches”) [Kirkpatrick; col. 6, lines 32-37].  Since the autonomous robot of Kawakami is for floors with reflectivity and able to be cleaned using a fluid such as hard floors, it therefore would have been obvious to one of ordinary skill in the art to make the height of the bumpers to preclude mounting of an obstacle such as carpet in order to prevent damaging a carpeted floor [Kirkpatrick; col. 6, lines 32-49].  
	Regarding claim 38 (Currently Amended), Kawakami discloses the autonomous robot according to claim 32, but fails to disclose wherein a top of the substantially flat front face portion has a height corresponding to the maximum overall height.

Regarding claim 42 (New), Kawakami discloses the autonomous robot according to claim 20, but fails to disclose wherein lateral portions of the body (portion in Figure 2 housing tank 17, pump 18, CPU 20) form a substantially circular cross-section of the autonomous robot.
However, Kirkpatrick (US-6,481,515) teaches that robotic vacuums that are not circular (i.e. wherein lateral portions of the body form a substantially circular cross-section of the autonomous robot), they are more likely to become trapped when rotation is not possible due to closely spaced obstacles such as adjacent chair and table legs [Kirkpatrick; col. 1, line 67 – col. 2, line 4].  Therefore, it would have been obvious to one of ordinary skill in the art to provide Kawakami with a body having lateral portions forming a substantially circular cross-section of the autonomous robot (i.e. a circular body shape) in order to prevent the robot from becoming snagged on obstacles during rotational movement [Kirkpatrick; col. 1, line 67 – col. 2, line 4].  

Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami (US-5,613,261) in view of Nakanishi (US-5,815,880) and Augenbraun (US-2007/0061040) and further in view of Miner (US-7,904,990).
	Regarding claim 37 (Currently Amended), Kawakami discloses the autonomous robot according to claim 20, but fails to disclose wherein the at least one spray nozzle (holes provided in the center of sponges 16a-16f) [Kawakami; col. 2, lines 54-57] is positioned forward of the replaceable scrubbing element (the plurality of sponges 16a-16f) and the plurality of injection 
	However, Miner (US-7,904,990) teaches at least one spray nozzle (dispensers 42 for spraying cleaning solution) positioned forward of a scrubbing element (brush 26) and the at least one spray nozzle (42) configured to spray the liquid toward the forward direction (Fig. 4).  Since Augenbraun teaches that it would be obvious to spray the fluid directly onto the surface [Augenbraun; paragraph 0097], it therefore would have been obvious to one of ordinary skill in the art to modify the robot of Kawakami to have a dispenser forward of the scrubbing element of Kawakami and spraying in the forward direction in order to wet an area prior to scrubbing by Kawakami [Miner; col. 4, lines 4-14].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection has changed to reflect the new limitations with the reference of Nakanishi now used to teach the limitation of a vacuum assembly.
	Applicant argues on page 8 of the Remarks that Kawakami and Nakanishi only disclose cleaning fluid conducted to sponges via a pump 18 and that drips onto the floor from holes provided in the center of the sponges and therefore does not meet the definition of nozzle.  
As to a “spray nozzle,” Augenbraun (US-2007/0061040) teaches dispensing can be employed with one or more drip holes (as is the case of Kawakami) or pumped through an output conduit under pressure using one or more nozzles or nozzle assemblies as an alternative [Augenbraun; paragraph 0097].  Since Augenbraun teaches that spray nozzles are an obvious alternative to the drip holes of Kawakami, it therefore would have been obvious to one of ordinary skill in the art to add pressurized spray nozzles to the liquid dispensing apparatus of Kawakami 
Furthermore, applicant does not seem to identify a nozzle in the figures nor discuss the nozzle beyond a single statement in paragraph 0007 of the application publication which states “[t]hese devices include a cleaning fluid dispensing nozzle supported on the handle for spraying cleaning fluid onto the floor” in reference to floor cleaning devices having a handle with a cleaning fluid supply container.  
Applicant states “the cleaning liquid can be dispensed to the surface through an applicator mounted to a baseplate. For example, cleaning liquid can be dispensed through trough 202 carried on the baseplate 200, along a substantially forward portion of the robot 10. The trough 202 defines injection orifices 210 configured along the length of the trough 202 to produce a spray pattern of cleaning fluid” [Application Publication; paragraph 0083], which, as seen in Figure 3, seems to resemble the drip devices of Nakanishi and Kawakami.  Nevertheless, Augenbraun is used to show a nozzle which accelerates or speeds up the flow.  
Applicant argues that Nakanishi fails to cure the deficiencies in regards to the vacuum assembly.  As pointed out in the rejection, Nakanishi does teach a vacuum assembly in addition to drip holes akin to the primary reference of Kawakami, and therefore combining a vacuum assembly as taught by Nakanishi into the body of Kawakami would have been obvious to suction up dirt and debris as well as apply a liquid coating to the floor.  While Nakanishi fails to disclose whether the suction is designed to suck liquid off of a floor, the vacuum does create a suction used to pick up particles off the floor and thus would be consider being capable of picking up water or wet debris to some degree that would meet the claim language, given that the suction force disclosed by the applicant to pick up the fluid is one that is used to pick up dirt and debris.  
The prior art of Kawakami treats the sponges 16a-16f as the front of the robot [Kawakami; col. 2, lines 64-66].  This is similar to the trough 202 and injection orifice 210 arrangement shown in Figure 3 of applicant.  By combining a vacuum as taught by Nakanishi to the rear of Kawakami, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723